
	
		IV
		111th CONGRESS
		1st Session
		S. RES. 308
		 THE SENATE OF THE UNITED STATES
		
			October 7, 2009
			Mr. Shelby (for himself
			 and Mrs. Lincoln) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and supporting the goals and
		  ideals of National Runaway Prevention Month.
	
	
		Whereas the number of runaway and homeless youth in the
			 United States is staggering, with studies suggesting that between 1,600,000 and
			 2,800,000 youth live on the streets each year;
		Whereas the problem of children who run away from home is
			 widespread, as youth between 12 and 17 years of age are at a higher risk of
			 homelessness than adults;
		Whereas runaway youth are often expelled from their homes
			 by their families, discharged by State custodial systems without adequate
			 transition plans, separated from their parents by death and divorce, or
			 physically, sexually, and emotionally abused at home;
		Whereas runaway youth are often too poor to secure their
			 own basic needs and are ineligible or unable to access adequate medical or
			 mental health resources;
		Whereas effective programs that provide support to runaway
			 youth and assist them in remaining at home with their families can succeed
			 through partnerships created among families, community-based human service
			 agencies, law enforcement agencies, schools, faith-based organizations, and
			 businesses;
		Whereas preventing youth from running away from home and
			 supporting youth in high-risk situations is a family, community, and national
			 priority;
		Whereas the future of the Nation is dependent on providing
			 opportunities for youth to acquire the knowledge, skills, and abilities
			 necessary to develop into safe, healthy, and productive adults;
		Whereas the National Network for Youth and its members
			 advocate on behalf of runaway and homeless youth and provide an array of
			 community-based support to address their critical needs;
		Whereas the National Runaway Switchboard provides crisis
			 intervention and referrals to reconnect runaway youth with their families and
			 link youth to local resources that provide positive alternatives to running
			 away from home; and
		Whereas during the month of November, the National Network
			 for Youth and the National Runaway Switchboard are co-sponsoring National
			 Runaway Prevention Month, in order to increase public awareness of the
			 circumstances faced by youth in high-risk situations and to address the need to
			 provide resources and support for safe, healthy, and productive alternatives
			 for at-risk youth, their families, and their communities: Now, therefore, be
			 it
		
	
		That the Senate recognizes and
			 supports the goals and ideals of National Runaway Prevention Month.
		
